DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 have been presented for examination on merit.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-19 in the reply filed on 09/03/21 is acknowledged.
Accordingly, claims 13-19 are under examination on the merits while claims 1-12 are withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venburg et al (US 20150230463).
 
Venburg et al teach the use of S-abscisic acid (S-ABA) and ethylene producing-agents such as ethephon to synergistically improve red color in grapes 1-aminocyclopropane-1-carboxylic acid (ACC) ([0001]).
Disclosed is a preharvest treatment of grapes after fruit set with S-ABA or its salts and with an ethylene biosynthesis precursor such as ACC. This combination treatment program accelerates and improves development of red color in grape berries, resulting in a more rapid and consistent red color ([0010]).
The compositions comprise water and a surfactant such as a Tween surfactant which may be present at a concentration of from 0.01 to 0.5% v/v ([0021]-[0022]). The compositions may also comprise calcium chloride ([0023]). The formulations applied to cabernet sauvignon have a pH of from 3.9 and 4 and it is disclosed that ACC is applied at from 20-400 mg/vine (Table 2 and claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallenkamp (4,367,344) in view of Venburg et al (US 20150230463).

Gallenkamp teach a process for the preparation of 1-amino-cyclopropane-carboxylic acid compounds, including said acid and derivatives thereof (Abstract and col.1, lines 6-8). The said process results in preparing compounds including 1-amino-cyclopropanecarboxylic acid hydrochloride (Col. 3, line 62 to col. 4, line 16). 
	The said compounds are employed as growth regulators for plants. The said growth regulators can be applied to plants, e.g. fruits such as grapes to promote fruit thinning and to improve the coloration of fruit (See Col. 4, lines 17-20, 62-68 and Col. 5, lines 31-61).   
	The said active compounds can be converted to customary formulations such as solutions, suspensions, etc, and include carriers, extenders, etc, such as water and surface active agents (Col. 6, lines 18-37). 
Gallenkamp also discloses that the said formulations in general contain from 0.1 to 95 % by weight of active compound, preferably from 0.5 to 90% by weight (Col. 7, lines 17-42).
Gallenkamp lacks a specific disclosure on the pH of the formulation. This is known in the art as shown by Venburg et al.   
Venburg et al’s teaching are delineated above and incorporated herein. 
 
It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teaching of Venburg et al on the pH of the formulation into the formulations of Gallenkamp with a reasonable expectation of success. It would have been obvious to do so because Gallenkamp teach the formulations comprising ACC for application to plants effective in improving fruit color and promoting the thinning of fruits. While Gallenkamp teach formulations comprising ACC HCl, water and a surfactant, they do not expressly disclose the pH of the formulation. Venburg et al teach a formulation comprising the same components and disclose that the pH is from 3.9-4. Accordingly, one of ordinary skill in the art is more than motivated to take guidance from Venburg et al and assure that Gllenkamp’s formulation are also in a suitable pH range for the application to fruit trees.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallenkamp (4,367,344) in view of Venburg et al (US 20150230463) and Olds et al (US 20150296776).

Gallenkamp and Venburg et al’s disclosures are delineated above and incorporated herein. The combined references lack the disclosure on the surfactant being polyoxyethylene alkyl ether phosphate or it’s degree of ethoxylation. This is known in the art as shown by Olds et al. 

Olds et al teach compositions containing aqueous agricultural spray mixtures in combination with petroleum derived paraffinic oils, a surfactant and one or more pesticides (See abstract and [0006]).
Examples of suitable surfactants include CrodafosTM D4A (See [0041]). According to the art and specification, CrodafosTM D4A is a polyoxyethylene alkyl ether phosphate with a degree of ethoxylation of 5-6 moles (See Table 1). 

It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teaching of Olds et al on the suitable surfactants in the formulations disclosed by the combined references of Gallenkamp and Venburg et al with a reasonable expectation of success. It would have been obvious to do so because Gallenkamp teach the formulations comprising ACC, water and a surfactant for application to plants effective in improving fruit color and promoting the thinning of fruits.  Venburg et al also teach similar formulations but the references lack a specific disclosure on the claimed surfactant. Olds et al teach agrochemical formulations with drift control and disclose that suitable surfactants include CrodafosTM D4A. As such one of ordinary skill in the art having possession of all references would have been 
           It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting conventional preservatives.  It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
  The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gallenkamp (4,367,344) in view of Venburg et al (US 20150230463) as applied to claim 13 in further view of Apelbaum et al (Some characteristics of the system converting 1-aminocyclopropane-1-carboxylic acid to ethylene).

Gallenkamp and Venburg et al’s teaching are delineated above and incorporated herein. The combined references lack a specific disclosure on the addition of a chelating agent such as EDTA. This is known in the art as shown by Apelbaum et al.

Apelbaum et al teach that conversion of ACC to C2H4 was strongly inhibited (80%) by copper chelator diethyldithiocarbamate and much less (20%) by EDTA, which is considered a better chelator of iron and copper (See page 82, para. bridging col. 1 and col. 2). The tested compositions have 0.5 mM EDTA (Table VI). 

 It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teaching of Apelbaum et al with that of the combined references with a reasonable expectation of success. It would have been obvious to do so because Gallenkamp and Venburg et al both teach formulations comprising ACC, water and adjuvants for application to plants effective in improving fruit color and promoting the thinning of fruits. Apelbaum et al further teach that conversion of ACC to ethylene is controlled by the addition of chelators such as EDTA.  
As such one of ordinary skill in the art would have been motivated to have included EDTA of Apelbaum et al to the formulations of Gallenkamp and Venburg et al to control the activity of ACC and to achieve more of the desired goals. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other            The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venburg et al (US 20150230463) in view of Silverman et al (US 20100317529) and Apelbaum et al (Some characteristics of the system converting 1-aminocyclopropane-1-carboxylic acid to ethylene).

Venburg et al teach the use of S-abscisic acid (S-ABA) and ethylene producing-agents such as ethephon to synergistically improve red color in grapes and to alter the sensory characteristics of wine (abstract). Another ethylene biosynthesis precursor is 1-aminocyclopropane-1-carboxylic acid (ACC) ([0001]).
Disclosed is a preharvest treatment of grapes after fruit set with S-ABA or its salts and with an ethylene biosynthesis precursor such as ACC. This combination treatment program accelerates and improves development of red color in grape berries, resulting in a more rapid and consistent red color ([0010]).
water and a surfactant such as a Tween surfactant which may be present at a concentration of from 0.01 to 0.5% v/v ([0021]-[0022]). The compositions may also comprise calcium chloride ([0023]). The formulations applied to cabernet sauvignon have a pH of from 3.9 and 4 and it is disclosed that ACC is applied at from 20-400 mg/vine (Table 2 and claim 1). 
Venburg et al lack a specific disclosure on the concentration of ACC or adding a chelating agent. However these are known in the art as shown by Silverman et al ‘529 and Apelbaum et al. 

Silverman et al ‘529 teach agricultural methods and compositions of 1-aminocyclopropane carboxylic acid (ACC) to reduce crop load of fruit trees including stone fruits, such as peaches, and apples, using ACC during the growing season ([0001], [0007]-[0008]). 
Silverman et al disclose the application of ACC alone or in combination with other active ingredients and composition which may contain from 0.01 to 50 wt % ACC. Other active ingredients may be used in combination with ACC include, plant growth regulators, bactericides, etc. the compositions may also comprise adjuvants such as surfactants, oils, soaps, and salts. The said application of the said composition is     used to reduce crop load of stone fruits such as apples and peach (thinning) ([0018]-[0022] and Tables 1-4).

Apelbaum et al’s disclosures are delineated above and incorporated herein. 

It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teaching of Apelbaum et al and Silverman et al with that of Venburg et al references with a reasonable expectation of success. It would have been obvious to do so because Venburg et al teach formulations comprising ACC for application to plants effective in improving the red color of grapes and states that an increase in ethylene synthesis in plants leads to achieving said goals. Venburg et al also teach the addition of adjuvants such as surfactants to the formulations. Silverman et al teach compositions comprising ACC in an amount of up to 50% of the formulation. Apelbaum et al further teach that conversion of ACC to ethylene is controlled by the addition of chelators such as EDTA.  
As such one of ordinary skill in the art would have been motivated to have taken guidance from Silverman et al on the concentrations of ACC and have included EDTA of Apelbaum et al to the formulations of Venburg et al to increase the ethylene production, control the activity of ACC and to achieve more of the desired goals. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.            The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
.

Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venburg et al (US 20150230463) in view of Silverman et al (US 20100317529) and   Silverman et al (US 20100267557). 

Venburg et al and Silverman et al ‘529’s teaching are delineated above and incorporated herein. 
The references teach the formulations comprising ACC HCl, water and a surfactant, but lack a disclosure on the surfactant being polyoxyethylene alkyl ether phosphate. This is taught by Silverman et al ‘557. 
 
Silverman et al ‘557 teach a combination treatment of N-(phenylethyl)succinamic acid or its salts and a plant growth regulator applied as a seed treatment or applied directly on or near the root zone of the seedling (See abstract). 
The plant growth regulator may be an ethylene precursor, 1-aminocyclopropane carboxylic acid (ACC) (See [0006] and [0032]). 
The said compositions further comprise a carrier in general, and optionally auxiliaries including surfactants, antifreezing agents, etc. Examples of carriers include water and examples of surfactants include polyoxyethylene alkyl ether phosphate salts (See [0010]-[0012]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the teaching of Silverman et al ‘557 and Silverman et al ‘529 with that of Venburg et al references with a reasonable expectation of success. It would have been obvious to do so because Venburg et al teach formulations comprising ACC, water and adjuvants such as surfactants for application to plants effective in improving the red color of grapes and states that an increase in ethylene synthesis in plants leads to achieving said goals. Silverman et al ‘529 teach compositions comprising ACC in an amount of up to 50% of the formulation. Silverman et al ‘557 teach agricultural compositions comprising plant growth actives such as ACC and surfactants and disclose that suitable surfactants include polyoxyethylene alkyl ether phosphate. 
As such one of ordinary skill in the art would have been motivated to have taken guidance from Silverman et al ‘529 on the concentrations of ACC and have included the suitable surfactants of Silverman et al ‘557 to the formulations of Venburg et al to improve on the effectiveness of the formulation. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.            The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,517,299 in view of Silverman et al (US 20100267557). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Silverman et al.
The examined claims are drawn to a liquid agricultural formulation comprising 1-amino-1- cyclopropanecarboxylic acid hydrochloride salt (ACC HCl salt) and water, wherein the formulation has a pH from 2.75 ± 0.3 to 8.5 ± 0.3.
The reference claims are drawn to a stable agricultural formulation comprising 1-amino-1-cyclopropanecarboxylic acid (ACC), water and calcium chloride, wherein the molar ratio of ACC to calcium chloride is from about 1.59:1 to about 1:2.27. 
The difference is that the reference claims do not expressly recite the pH of the formulation, while the examined claims recite calcium chloride and its ratio to ACC. 

Claims 13-19 are rejected.  Claims 1-12 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                         /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616